By the Court,
DixoN, C. J.
The circumstance of Mderhin having discovered, after the trial, that one of the jurors had removed from the county, is not in our opinion sufficient cause for granting a new trial. If the objection had been taken before trial, by way of challenge, it might have prevailed on strictly technical grounds; but after trial we think it is too late. It is an objection which does not affect the impartiality or intelligence of the juror, and furnishes no presumption against the justice of tlje verdict. We think it should be disregarded after verdict.
Order reversed.